Order, Supreme Court, Bronx County (Janice Bowman, J.), entered January 26, 1999, which denied defendant Fassbender’s motion for summary judgment *23in action number two dismissing all claims and cross-claims asserted against her, unanimously reversed, on the law, without costs, the motion granted, and all claims and cross claims dismissed. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint and all claims and cross claims as against her.
It is uncontroverted that defendant Fassbender was struck from behind by a vehicle driven by Kenneth W. Conrey. The accident occurred when Fassbender stopped at a yield sign so as to permit a police vehicle to pass. Fassbender’s conduct in stopping was in all respects proper (see, Mascitti v Greene, 250 AD2d 821; DiPaola v Scherpich, 239 AD2d 459). Fassbender has thus demonstrated that she was free of negligence as a matter of law and summary judgment in her favor should have been granted. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Friedman, JJ.